880 F.2d 415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry THOMAS;  Plaintiff-Appellant,Fletcher J. Campbell, Attorney-Appellant,v.UNIVERSITY OF DETROIT;  Louise E. Wescott;  James J. Sossi;Anne Watson, Defendants-Appellees.
No. 89-1546.
United States Court of Appeals, Sixth Circuit.
July 27, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff and his attorney appeal the district court's order of remand to the state court and the Michigan circuit court's order of dismissal with prejudice in this civil rights action.  The defendants now move to dismiss on the grounds that the appeal was not timely.  The defendants request costs and attorneys fees incurred in bringing this motion.  The plaintiff has not responded to the motion.


2
The district court entered judgment on September 27, 1988.  The plaintiff and his attorney filed a notice of appeal on October 6, 1988, docketed as Case No. 88-2022.  That appeal was dismissed for want of prosecution on November 17, 1988.  The plaintiff and his attorney filed a new notice of appeal on April 27, 1989 from the same order and from a state court judgment.  Pursuant to the provisions of Fed.R.App.P. 4(a), the plaintiff had thirty (30) days from the entry of judgment in which to file his notice of appeal.  This appeal was not filed within that time period.  Compliance with Rule 4(a) is a mandatory and jurisdictional requirement which this Court cannot waive or extend.    Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1019 (6th Cir.1983).  Furthermore, we note that an appeal from the state court judgment is not within this Court's jurisdiction.  See 28 U.S.C. Sec. 1291.


3
It is therefore ORDERED that the motion to dismiss is granted.  It is ORDERED that the request for attorneys fees is denied.